Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
The information disclosure (IDS) submitted on 08/09/2022 was filed after the mailing date of the Non-Final on 05/31/2022. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 08/11/2022 has been entered. Claims 4 – 5 have been cancelled. Claims 1 – 3 remain pending and are under examination. The amendment to claim 1 finds support in at least Fig 4.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takayanagi (US2012/0064358, as cited in the IDS of 04/01/2022) in view of Kamiya (JPH05117790, as cited in the action of 12/08/21)

Regarding claims 1 – 3, Takayanagi teaches tin – based overlay (interpreted as the coating) with 6% or more of copper (meeting the interpretation of a first metal and second metal, wherein the second metal is capable of forming an intermetallic compound with the first metal and the limitation of claim 3) for a sliding member with a copper-based bearing alloy (interpreted as the sliding member with a base layer and single overlay coating) [Abstract]. Takayanagi teaches the sliding member is a sliding bearing alloy [0003, 0008] (meeting the claimed limitation of claim 2). 
Takayanagi does not teach an amount of carbon

Kamiya teaches an overlay for a plain bearing [title] wherein the overlay may be composed of a Sn alloy [0014], and wherein the overlay can be composed of different metal in the soft alloy, including copper (Cu) [0015]. Kamiya further teaches that the overlay contains 0.02 – 0.5 wt% carbon (C) [0014], which lies just outside the claimed range. Kamiya teaches that the inclusion of carbon helps slow the diffusion of Sn in the overlay [0018], which leads to an increased performance in the corrosion resistance and seizure resistance [0037, 0038]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay made of a tin – copper alloy in Takayanagi and added 0.02 – 0.5 wt% of carbon to the overlay, as taught by Kamiya. As disclosed in Kamiya, the addition of carbon in the range disclosed slows the diffusion of Sn which leads to increased corrosion resistance and seizure resistance. Furthermore, given that both Takayanagi and Kamiya are directed to Sn-based overlays for bearings, a person of ordinary skill in the art would have a reasonable expectation of success in the achieving predictable results. 
Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. "Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys." In re Becket, 88 F.2d 684 (CCPA 1937)  and In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) where the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. (See MPEP § 2144.05.I)


Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US 8,440,322) in view of Kamiya (JPH05117790, as cited in the action of 12/08/21)

Regarding claims 1 – 3, Suga teaches a plain bearing [Claim 1] with Cu-based bearing layer and a Sn-based overlay  (interpreted as the sliding member with a base layer and single overlay coating and wherein the sliding member is sliding bearing of claim 2) with 5% or less of copper [Claim 2] (meeting the interpretation of a first metal and second metal, wherein the second metal is capable of forming an intermetallic compound with the first metal and the limitation of claim 3). 
Suga does not teach an amount of carbon

Kamiya teaches an overlay for a plain bearing [title] wherein the overlay may be composed of a Sn alloy [0014], and wherein the overlay can be composed of different metal in the soft alloy, including copper (Cu) [0015]. Kamiya further teaches that the overlay contains 0.02 – 0.5 wt% carbon (C) [0014], which lies just outside the claimed range. Kamiya teaches that the inclusion of carbon helps slow the diffusion of Sn in the overlay [0018], which leads to an increased performance in the corrosion resistance and seizure resistance [0037, 0038]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the overlay made of a tin – copper alloy in Suga and added 0.02 – 0.5 wt% of carbon to the overlay, as taught by Kamiya. As disclosed in Kamiya, the addition of carbon in the range disclosed slows the diffusion of Sn which leads to increased corrosion resistance and seizure resistance. Furthermore, given that both Suga and Kamiya are directed to Sn-based overlays for bearings, a person of ordinary skill in the art would have a reasonable expectation of success in the achieving predictable results. 
Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. "Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys." In re Becket, 88 F.2d 684 (CCPA 1937)  and In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) where the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. (See MPEP § 2144.05.I)

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 

Applicant argues that Kamiya teaches that the carbon content must be 0.02 wt% or more (up to 0.5 wt%) and therefore, does not meet the newly claimed range of 0.015 – 0.02 wt% and is therefore distinguishable from the prior art. However, the examiner respectfully disagrees, a prima facie case of obviousness exists where the ranges of the prior art overlap with the claimed invention and similarly, a prima facie case of obviousness exists where the ranges of the prior art do not overlap but are merely close (See MPEP § 2144.05.I). As found by the court in In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018), the difference between the claimed range of “less than 6 pounds per cubic feet” and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" was virtually negligible given the mathematical closeness, absent showing of unexpected results or criticality. 
Furthermore, a review of Figure 4. of the instant invention and the Table 2 does not show that the differences between the upper bound of the claimed range and the lower bound of the prior art range is critical or produces unexpected results and additionally, it is noted that the results in Table 2/Figure 4 are specifically directed to an Sn-Cu overlay with 3.0 wt% of Cu [see 0034 of the instant invention] which is not commensurate in scope with the currently claimed invention. (See MPEP 716.02(d)).
Therefore, applicant’s arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735